IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37775

STATE OF IDAHO,                                   )     2011 Unpublished Opinion No. 366
                                                  )
       Plaintiff-Respondent,                      )     Filed: February 18, 2011
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
CESAR MARTINEZ CHAVEZ,                            )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years, with a
       minimum period of confinement of four years, for conspiracy to recruit criminal
       gang members and conspiracy to supply firearms to a criminal gang and a
       consecutive five-year indeterminate sentence for conspiracy to intimidate a
       witness, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Cesar Martinez Chavez pled guilty to Count I: Conspiracy to Recruit Criminal Gang
Members, Idaho Code §§ 18-8504, 18-1701; Count II: Conspiracy to Supply Firearms to a
Criminal Gang, Idaho Code §§ 18-8505, 18-1701; and Count III: Conspiracy to Intimidate a
Witness, Idaho Code §§ 18-2604(3), 18-1701. The district court sentenced Chavez to concurrent
unified terms of ten years, with a minimum period of confinement of four years on Counts I
and II and a consecutive five-year indeterminate term on Count III. Chavez appeals asserting
that the district court abused its discretion by imposing excessive sentences.


                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chavez’s judgment of conviction and sentences are affirmed.




                                                   2